J-A17008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROBERTA ALLEN                           :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
              v.                         :
                                         :
 VALERIETINA L. COLBERT, LATANIA         :
 L. COLBERT, AND WEE R. FAMILY           :
 CHILD CARE                              :
                                         :
                                         :
 APPEAL OF: VALERIETINA L.               :
 COLBERT                                 :    No. 3231 EDA 2019

               Appeal from the Order Entered October 2, 2019
            In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): No. 171000328

BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                        FILED NOVEMBER 13, 2020

      Valerietina L. Colbert (“Ms. Colbert”) appeals from the order that

granted the motion to enforce settlement filed by Roberta Allen (“Ms. Allen”)

in this personal injury action. We affirm and remand for the trial court to

award attorney fees to Ms. Allen.

      We glean the following background from the trial court opinion. Ms.

Colbert and her sister, Latania L. Colbert, owned and operated the daycare

Wee R. Family Childcare out of Ms. Colbert’s residence. Ms. Allen worked at

Wee R. Family as a teacher. In August 2016, Ms. Allen was injured in the

course and scope of her employment when one of the basement steps

collapsed. As the Colberts did not have workers’ compensation coverage, Ms.

Allen was able to obtain funds from the Uninsured Employers Guaranty Fund

(“UEGF”), albeit an insufficient amount to fully compensate for her injuries.
J-A17008-20


         In October 2017, Ms. Allen filed a civil complaint against the Colberts

and Wee R. Family alleging a claim of negligence. Ms. Allen obtained default

judgments against the defendants, but later stipulated to the opening thereof

by the trial court. The case was scheduled for arbitration but was settled by

the parties on September 7, 2018 prior to the hearing.

         In February 2019, Ms. Allen filed a motion to enforce the settlement. At

a May 2019 hearing on the motion, counsel for Ms. Colbert acknowledged that

they had agreed to settle the case for $3,000, but argued that they had not

agreed to certain penalty provisions included in the release drafted by Ms.

Allen.    Other than disputing the release language, Ms. Colbert offered no

challenge to the settlement. At the conclusion of the hearing, the court ruled

that Ms. Colbert had four months to pay the balance of the settlement, or Ms.

Allen could return and request a penalty and attorney fees. See N.T. Hearing,

5/28/19, at 14.

         Ms. Allen returned to the trial court on October 1, 2019, and reported

that Ms. Colbert had not yet paid pursuant to the settlement. Ms. Colbert

appeared with new counsel, who indicated that he had been retained a mere

two hours before the hearing, and argued that the settlement agreement was

unenforceable as against public policy because Ms. Colbert is immune from

suit under the Workers’ Compensation Act (“WCA”), and that prior counsel

improperly advised her to settle the case. See N.T. Hearing, 10/1/19, at 6-

8. Ms. Allen countered that WCA immunity did not apply because Ms. Colbert


                                       -2-
J-A17008-20


had no workers’ compensation insurance, that Ms. Colbert had repeatedly

contacted Ms. Allen’s attorney between the enforcement hearings and

promised to pay the settlement, and that if Ms. Colbert’s prior counsel had

misadvised her, that was not a public policy issue, but a matter between her

and her former counsel. Id. at 9-11.

     On October 2, 2019, the trial court entered an order finding that the

parties had entered a valid and binding agreement on September 8, 2018,

and that the terms of the agreement included that the defendants would pay

$3,000 in twelve monthly installments of $250, and that, if a payment was

missed, Ms. Allen had the right to seek an additional $5,000 plus attorney

fees. See Order, 10/2/19. Ms. Colbert filed a motion for reconsideration,

alleging therein that UEGF held a subrogation lien and that Ms. Allen had not

complied with her duty to advise UEGF of the instant action. See Motion for

Reconsideration, 10/11/19, at 1-2. Ms. Allen responded, noting, inter alia,

that any issue with subrogation was between Ms. Allen and the UEGF, and Ms.

Colbert had no standing to raise a claim on UEGF’s behalf. See Response to

Motion for Reconsideration, 10/17/19, at 1. The trial court denied the motion

for reconsideration by order dated October 29, 2019.

     Ms. Colbert filed a timely notice of appeal from the October 2, 2019

order granting the motion to enforce. Both Ms. Colbert and the trial court

complied with their duties pursuant to Pa.R.A.P. 1925. Ms. Colbert presents




                                    -3-
J-A17008-20


three questions for our consideration, which we have re-ordered for ease of

disposition:

      1.       Did the trial court err by granting the Motion to Enforce
               Settlement Agreement in Violation of 77 Pa. Cons. Stat.
               Section 481, the exclusivity provision of the Workers’
               Compensation Statute?

      2.       Did the trial court err by granting the Motion to Enforce
               Settlement Agreement when it lacked subject matter
               jurisdiction pursuant to the exclusivity provision of the
               Workers’ Compensation Act?

      3.       Did the trial court err by granting the Motion to Enforce
               Settlement Agreement when the Appellee failed to notify the
               [UEGF] of the initiation of the lawsuit?

Ms. Colbert’s brief at 3.

      We begin with a review of the pertinent legal principles. “Parties with

possible claims may settle their differences with each other upon such terms

as are suitable to them. However improvident their agreement may be or

subsequently prove for either party, their agreement, absent fraud, accident

or mutual mistake, is the law of their case.” Clark v. Philadelphia Coll. of

Osteopathic Med., 693 A.2d 202, 207 (Pa.Super. 1997) (cleaned up).

“Settlement agreements are enforced according to principles of contract law.

Courts will enforce a settlement agreement if all its material terms are agreed

upon.”     Felix v. Giuseppe Kitchens & Baths, Inc., 848 A.2d 943, 947

(Pa.Super. 2004) (citations omitted). “Where parties have reached an oral

agreement, the fact that they intend to reduce the agreement to writing does




                                       -4-
J-A17008-20


not prevent enforcement of the oral agreement.” Bennett v. Juzelenos, 791
A.2d 403, 407 (Pa.Super. 2002) (cleaned up).

      Ms. Colbert offers only scant, cursory argument in support of her

appellate issues, none of which even arguably touches upon fraud, accident,

or mutual mistake. Accordingly, we shall not belabor our analysis, but offer a

similarly brief explanation for our conclusion that none of Ms. Colbert’s claims

of error has merit.

      First, Ms. Colbert argues that the WCA provided the exclusive remedy

for Ms. Allen’s work-related injury, and that Ms. Allen could not obtain a double

recovery by filing a tort claim after recovering under the WCA.         See Ms.

Colbert’s brief at 8-9. Ms. Colbert is correct insofar as she observes that the

WCA generally provides the exclusive remedy for employment-related

injuries, and that employers are immune from tort claims seeking damages

for such. See 77 P.S. § 481(a). However, such immunity is not absolute and

may be waived. Specifically, “an employer loses its immunity . . . and may

be sued at common law where it fails to insure for workers’ compensation

liability.” Lozado v. W.C.A.B. (Dependable Concrete Work & Uninsured

Employers Guar. Fund), 123 A.3d 365, 372 (Pa.Cmwlth. 2015) (citing 77

P.S. § 201(d). Ms. Colbert does not dispute the fact that she failed to maintain

insurance coverage for WCA liability. Instead, she freely acknowledges that

the prior recovery Ms. Allen received was from the fund for uninsured

employers. See Ms. Colbert’s brief at 5. Furthermore, as the trial court noted,


                                      -5-
J-A17008-20


Ms. Allen’s UEGF recovery was insufficient to compensate her for the work-

related injuries she sustained. Accordingly, there is no basis to conclude that

any double recovery will result in this case. See Trial Court Opinion, 2/10/20,

at 2 (“Funds from the UEGF were not adequate to compensate [Ms. Allen] for

her injuries and [she] properly brought a civil action against [Ms. Colbert].”).

Hence, we have no cause to conclude that Ms. Colbert was immune from tort

liability for Ms. Allen’s injuries.

      Next, Ms. Colbert contends that the exclusivity provisions of the WCA

deprived the trial court of jurisdiction over the action, rendering its decision

to enforce the settlement erroneous.       See Ms. Colbert’s brief at 9 (citing

LeFlar v. Gulf Creek Indus. Park No. 2, 515 A.2d 875, 879 (Pa. 1986)

(providing that the WCA “deprives the common pleas courts of jurisdiction of

common law actions in tort for negligence against employers and is not an

affirmative defense which may be waived if not timely plead”)).

      As we have already noted above, it is not at all clear that the WCA

applied to Ms. Allen’s claim in this action since Ms. Colbert failed to carry

workers’ compensation insurance.       Additionally, the court undoubtedly had

“subject matter jurisdiction to determine if the [WCA] bars this action.” Bell

v. Kater, 943 A.2d 293, 295 (Pa.Super. 2008) (emphasis in original). Rather

than litigate the issue, Ms. Colbert opted to settle Ms. Allen’s claim, and it is

only the agreement to settle that the trial court ultimately adjudicated. The

trial court did not lack jurisdiction to enter its order enforcing that settlement,


                                       -6-
J-A17008-20


despite Ms. Colbert’s belated decision to raise defenses under the WCA two

years after the complaint was filed, and one year after she agreed to settle

the case. Accord id. (holding that the defendant’s “argument that she can

raise the defense of immunity in a petition to strike three years after verdict

because it is a non-waivable jurisdictional defense must fail”).

      Finally, Ms. Colbert argues an issue raised for the first time in her motion

for reconsideration: that Ms. Allen was required to notify the UEGF when she

filed the instant action because the UEGF has a lien. See Ms. Colbert’s brief

at 7. Ms. Colbert offers no authority to suggest that she has standing to raise

such an issue, nor has she provided any explanation as to why or how Ms.

Allen’s obligation to satisfy a lien to a non-party has any impact on Ms.

Colbert’s duty to perform under the settlement agreement. “This Court will

not act as counsel and will not develop arguments on behalf of an appellant.”

Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93 (Pa.Super. 2007). We discern

no basis to grant relief on this issue.

      The record in this case reveals that Ms. Colbert agreed to settle Ms.

Allen’s claim more than a year ago, promised again and again to fulfill her

promise to pay the settlement, yet forced Ms. Allen to appear with her

attorney for multiple enforcement proceedings, and then defend against this

cursorily-argued and substantively-meritless appeal in an effort to further

delay payment. Accordingly, we award Ms. Allen costs of this appeal, namely




                                      -7-
J-A17008-20


her attorney fees, and remand for the trial court to determine the amount

pursuant to Pa.R.A.P. 2744.

      Order affirmed.     Case remanded with instructions.    Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/20




                                   -8-